The law authorizing the proceeding by attachment has not been pursued in this case, either in issuing the attachment or in subjecting the property in the hands of the garnishee to the payment of the complainant’s demand. Besides, it appears indispensably necessary that every attachment should state the nature of the demand so specially that a recovery thereon would effectually bar a subsequent demand for the same cause. Therefore, it is considered by the court, that the judgment aforesaid be reversed, annulled, and set aside, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the circuit court of Livingston county. •